

115 HR 6222 IH: Better Care for Kids Act
U.S. House of Representatives
2017-02-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6222IN THE HOUSE OF REPRESENTATIVESJune 26, 2018Ms. Meng introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo improve the specialized training requirement for Federal personnel who have substantive contact
			 with unaccompanied alien children.
	
 1.Short titleThis Act may be cited as the Better Care for Kids Act. 2.Specialized training for infants and toddlers requiredSection 235(e) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232(e)) is amended to read as follows:
			
 (e)TrainingThe Secretary of State, the Secretary of Homeland Security, the Secretary of Health and Human Services, and the Attorney General shall provide specialized training to all Federal personnel, and upon request, State and local personnel, who have substantive contact with unaccompanied alien children. Such personnel shall be trained to work with unaccompanied children, including identifying children who are victims of severe forms of trafficking in persons, and children for whom asylum or special immigrant relief may be appropriate, including children described in subsection (a)(2). Such training shall provide best practices that should be used when caring for infants and toddlers..